Citation Nr: 1807816	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is related to active duty.

2.  The most probative evidence of record does not establish that it is at least as likely as not that current bilateral tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2017) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned VLJ noted the elements of the claims that were lacking to substantiate the claims for service connection, and the hearing focused on the elements necessary to substantiate the claims.  The Veteran was asked questions to ascertain the onset of symptoms, the extent of any in-service event and any nexus between service and a current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be presumed for certain chronic diseases, such as hearing loss and tinnitus, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. § 3.307, 3.309(a) (2017).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran contends that he currently has bilateral hearing loss and tinnitus related to his service.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

There is a currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a November 2011 VA audiological evaluation report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
35
LEFT
25
30
40
40
45

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally, using the Maryland CNC word list.

The Veteran argues that he suffered acoustic trauma in service.  Specifically, his military occupation specialty (MOS) was track vehicle mechanic and he asserts that he was exposed to track vehicle engine noise.  At the September 2017 Board hearing, the Veteran testified that he worked mostly on armor personnel carriers and deuce, and was exposed to engine noise.  He also drove Gamma Goat, a six-by-six amphibious truck that had three cylinder diesel engine.  He stated he was also exposed to noise from a grenade simulator going off 25 feet from him and he had to qualify with the M-16 rifle during basic training.  Hearing protection was available but not worn most of the time.

The Veteran's lay testimony regarding his military noise exposure is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure from engine noise while serving as a track vehicle mechanic or during basic training as the claimed military noise exposure is consistent with the circumstances of his service.  Nevertheless, there is no indication that such exposure resulted in any injury.

Regarding the etiology of the Veteran's bilateral hearing loss, a VHA specialist provided opinions in November 2011 and March 2014 that the Veteran's current hearing loss and tinnitus are not at least as likely as not related to the noise exposure in service. 

In reaching this conclusion, the examiner noted the Veteran indicated normal hearing in service with no complaints of hearing loss or tinnitus, and he did not relate his tinnitus or hearing loss to anything specific in service.  He was not able to pinpoint an estimated time frame for which his tinnitus began and has only noticed his hearing loss for a few years.  Furthermore, the examiner noted that in its landmark report 'Noise and Military Service-Implications for Hearing Loss and Tinnitus' (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be casually related to that noise exposure if hearing was normal immediately after the exposure.  

The examiner also reasoned that it is not at least as likely as not that the Veteran's current hearing loss and tinnitus are related to any threshold shifts in service as there was no threshold shifts in service that were considered significant or beyond the normal range of a shift.

In this regard, the Veteran's service treatment records show that at the time of service entrance, in July 1981, relevant pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
5
LEFT
15
15
15
20
10

A December 1982 in-service hearing conservation data shows that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
0
LEFT
10
15
15
20
5

The Veteran's July 1984 service separation examination report shows no complaints of or diagnosis of hearing loss or tinnitus.  

During the November 2011 VA examination, the Veteran related that following military separation, he worked as a mechanic for a years and has worked in the finance industry ever since.  Recreationally, he went target shooting on the range about once a year and hunting 1 to 2 times per year and wore hearing protection.  During the September 2017 Board hearing, the Veteran reported that after separation from service, he worked as a mechanic only for three months and had held office jobs for the rest of his career.  He also stated that he has never sought any treatment for his hearing problems during or after service.

Regarding the Veteran's tinnitus, the VA examiner stated "[i]t would be impossible to opine to the exact cause of the [V]eteran's tinnitus.  Due to the fact he had normal hearing upon separation and doesn't recall when he first noticed it would indicate that noise induced tinnitus is unlikely.  It would be resorting to mere speculation to pick a single cause when there are several indicators to aggravate tinnitus[,] such as caffeine, nicotine, sodium, stress, anxiety, aspirin, anti-inflammatory medications, ototoxic meds, genetics, etc."  

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The examiner considered the Veteran's reported history of military and post-military noise exposure.  The VA examinations report indicated that the claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  For these reasons, the Board attaches significant probative value to the November 2011/May 2014 VA examiner's opinion.  There is no controverting medical opinion of record.

To the extent that the Veteran contends that his bilateral hearing loss and tinnitus are related to military service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current bilateral hearing loss and tinnitus were caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  Although the Board considered the lay testimony of record attesting to the significant noise exposure in service, a diagnosis of hearing loss is based on objective audiometric testing.  Lay testimony cannot definitively establish the actual decibel loss at a given range and therefore cannot be used to state a specific decibel level of hearing loss.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Furthermore, substantial probative weight is given to the opinion of the VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current bilateral hearing loss is not at least likely than not caused by military noise exposure, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran has not reported a continuity of symptomatology since service with respect to his hearing loss.  Concerning this, the Veteran's representative stated at the Board hearing that the Veteran's hearing loss symptoms started in service; however, the Veteran testified he started noticing a decrease in hearing acuity in the previous 10 to 15 years.  Further, during the November 2011 VA examination, the Veteran reported hearing difficulties for the past several years.

Relative to the tinnitus claim, the Board acknowledges that for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone because tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran has not reported a continuity of symptomatology since service with respect to his tinnitus.  His service treatment records do not indicate a link between his tinnitus and an in-service injury; no tinnitus condition was noted on any examinations conducted during active duty, and there is also no objective evidence of tinnitus problems or symptoms after service; the first evidence of tinnitus complaints is the November 2011 VA audiology examination report showing his report of constant ringing in his ears.  Although the Veteran's representative stated at the Board hearing that the Veteran's tinnitus started in service, the Veteran testified he could not recollect when ringing in his ears began, just a long time ago.  Further, during the November 2011 VA examination, the Veteran reported hearing difficulties for the past several years and again, that he was unable to recall when he first noticed ringing in his ears, only claiming that "it's been there for a long time."

Further, no medical professional has linked the Veteran's tinnitus to service and there is no evidence otherwise linking current tinnitus to service.  Rather, the November 2011 VA examiner provided an opinion that the Veteran's current tinnitus is related to noise exposure while in the military.  In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for tinnitus.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
LANA K. JENG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


